On Petition for Rehearing
By the Court,
Sanders, J.:
We should deny the petition without comment but for the fact that the court is charged with having decided the case upon a point not raised in the briefs or in any bill of exceptions or assignment of errors. In support of the proposition, it is, in substance, asserted that the court either overlooked or disregarded the provision contained in section 4 of an act entitled “An act to regulate proceedings on motions for new trials and on appeal in civil cases” (Stats. 1923, p. 163), which section provides that:'
“The supreme court shall not decide any case on any point not raised in the opening brief or briefs in answer thereto without first giving all parties affected an opportunity to be heard upon such point.”
It is useless to say that the court was conversant with the statute when the opinion was written, but did not understand that it was intended thereby to convert this tribunal into a law school.
In this case it was decided that the verbal contract for the sale of the realty and the purchasers’ agreement to insure the house thereon against loss by fire was within the statute of frauds, because the latter was not separable from the contract for the purchase of the land. It is true the point decided was not so stated in the briefs, but we submit that it was necessarily *75involved in the correct solution of the question whether the agreement to insure the premises was within the statute of frauds. This was the only justiciable question for decision, and no intelligent opinion could be written without its consideration. Certainly, it was not intended by the statutory rule of practice to preclude this court from deciding a point of law necessarily involved in the question for decision. In the present case it would be a reflection upon the intelligence of counsel on both sides to say that the point decided was not present in their minds when the briefs were prepared, especially when it appears affirmatively from the record that the learned trial court, in ruling upon the motion for new trial, expressly separated and distinguished the agreement to insure the property from the contract to purchase the land.
It is further objected that the statute of frauds was not raised by the pleadings or upon the trial of the case. Clearly this objection comes too late upon a petition for rehearing.
The petition is denied.